Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and apparatus for integration of electrical component with hearing aid housing. The independent Claim 1 identifies a uniquely distinct feature of “…multi-axis conductive traces along contours of the sidewall of the housing, the conductive traces overlaying an insulator, the conductive traces configured to connect the integrated antenna to hearing assistance electronics within the housing and to follow non-planar contours of the insulator.”  The independent Claim 15, identifies a uniquely distinct feature of “… providing multi-axis conductive traces along contours of the sidewall of the housing, the conductive traces overlaying an insulator, the conductive traces configured to follow7 non-planar contours of the insulator and configured to connect the integrated antenna to hearing assistance electronics within the housing.” 
The closest prior art to Higgins (US 20080187157) teaches a hearing assistance device having conductive silicone contacts for components within the hearing aid. Figure 4, shows a hearing aid that includes a transducer 401, a circuit board 404, conductive silicon contacts 405A, 405B and additional electronics 410. In various embodiments, the conductive silicon contacts 405A, 40SB are adapted to provide a tow resistance contact between the terminals of the transducer 408 and the corresponding terminals 409 and traces 407 of the circuit board 404. The low resistance contact facilitates the transfer of the electrical signal of the transducer 401 to other electronics 410 of the hearing assistance device. See at least [0018]). Higgins does not explicitly 
Larsen (US 20020074633) teaches plurality of active and passive components embedded in the substrate and the interconnects that interconnects the active and passive components is are also built in the substrate of the housing. Larsen as shown in Figure 2c teaches active and passive components embedded within housing and interconnected. See at least [0024], However, Larsen does not explicitly teach components embedded in the sidewall of the housing. Larsen discloses a body 302 housing components such as substrates 100 and 200, See at least Larsen [0028] and the substrates 100 and 200 cannot be considered part of the sidewall of the housing, since substrates 100 and 200 are not part of the exterior shell, but are shown beneath a surface layer or body 302.The prior art fails to anticipate or render the independent claim obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651